Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
4.	Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US Pub. No: 2019/0372734 A1) in view of Mohan et al. (US Pub. No: 2016/0119857 A1) and further in view of RAGHAVAN et al. (US Pub. No: 2019/0253112 A1).
Regarding claim 1, CHOI et al. teach an electronic device (see Abstract and Fig.1, UE) comprising: a communication interface comprising a phase array antenna comprising a plurality of antennas controlled to have a plurality of phase/amplitude sets, respectively (see Fig.1, blocks 140/175 inside UE for communication interface and para [0050] wherein the UE having Tx/Rx antenna 135, is mentioned also the UE 110 being provided with a plurality of Tx/Rx antennas, is mentioned, see para [0078] wherein mapping a plurality of antenna elements to TXRU and controlling a beam direction by means of an analog phase shifter, is mentioned  and also see Fig.3B & see para [0081] wherein CSI-RS antenna ports may be mapped to TXRUs in a one-to-one  correspondence & W represents a phase vector subjected to multiplication in an analog phase shifter, is mentioned and also see para  [0084]); a storage (see Fig.1, Memory 160/storage inside UE) configured to store user equipment (UE) management information (see para [0134] wherein the UE having capability/management information including information about the numbers of SRS ports and SRS resources available for simultaneous transmission at the UE, is mentioned); and a controller (see Fig.1, processor 155 inside UE) configured to control to transmit the UE management information to a base station (see paragraphs  [0014] wherein processor of UE being configured to control the transmitter to transmit, to the BS, UE capability/management information, is mentioned and also see para [0134]). 
CHOI et al. is silent in teaching the above electronic device comprising user equipment (UE) management information comprising information indicating a mapping relationship between each of the plurality of antennas and at least one frequency band covered by the each of the plurality of antennas.
However, Mohan et al. teach an electronic device (see Abstract and Figures 1 & 2, UE 115-a) comprising user equipment (UE) management information comprising information indicating a mapping relationship between each of the plurality of antennas and at least one frequency band covered by the each of the plurality of antennas (see para [0010] wherein the UE dividing/having a plurality of supported frequencies into a plurality of groups and searching each of the plurality of groups using a corresponding antenna (e.g., with the number of groups corresponding to the number of antennas implemented on the UE ), is mentioned and also see Fig.4 & para [0058] wherein the UE indexing a plurality of supported frequencies or frequency bands & assigning a first portion of the indexed frequencies/frequency bands to a first group and a second portion to a second group, is mentioned and also wherein two groups of frequencies corresponding to two antennas being described, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above electronic device of CHOI et al. to include user equipment (UE) management information comprising information indicating a mapping relationship between each of the plurality of antennas and at least one frequency band covered by the each of the plurality of antennas, disclosed by Mohan et al. in order to provide an effective mechanism for user equipment to efficiently acquire network signals using multiple antennas by concurrently scanning for a network signal on supported frequencies by the multiple antennas in the wireless communication system.
CHOI et al. and Mohan et al. together yet are silent in teaching the above electronic device comprising wherein the plurality of antennas are configured such that based on at least one first antenna performing a beamforming based on a first phase/amplitude set, a wireless signal received by at least one second antenna is changed based on the first phase/amplitude set.
However, RAGHAVAN et al. teach an electronic device (see Abstract and Fig.9) comprising wherein the plurality of antennas are configured such that based on at least one first antenna performing a beamforming based on a first phase/amplitude set, a wireless signal received by at least one second antenna is changed based on the first phase/amplitude set (see Fig.9 and para [0140] wherein the beamforming manager 934 of the communication device may control one or more of the other components of the architecture 900 to select one or more antenna elements 920 and to form beams for transmission or reception of one or more signals, is mentioned, and also the beamforming for transmission includes generation of a beam using a plurality of signals on different antenna elements 920, where one or more or all of the plurality of signals are shifted in phase relative to each other (that includes based on at least one first antenna performing a beamforming based on a first phase/amplitude set, a wireless signal received by at least one second antenna is changed based on the first phase/amplitude set), is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above electronic device of CHOI et al. and Mohan et al. to have the plurality of antennas being configured such that based on at least one first antenna performing a beamforming based on a first phase/amplitude set, a wireless signal received by at least one second antenna is changed based on the first phase/amplitude set, disclosed by RAGHAVAN et al. in order to provide an effective mechanism for first communication device to facilitate dynamic beamforming using a co-phasing factor and to efficiently transmit information to the second wireless communication device identifying the co-phasing factor in wireless communication system. 
Regarding claim 2,  CHOI et al., Mohan et al. and RAGHAVAN et al. all together teach the electronic device of claim 1.
CHOI et al. further teach the electronic device of claim 1, wherein the UE management information is included in UE capability information which is periodically transmitted to the base station by the electronic device (see paragraphs [0014] & [0016]). 
Regarding claim 3,  CHOI et al., Mohan et al. and RAGHAVAN et al. all together teach the electronic device of claim 1.
	Mohan et al. further teach the electronic device of claim 1, wherein the UE management information comprises information about: an index of a first phase array antenna capable of receiving a first frequency band among the phase array antennas mapped to the first frequency band (see para [0010] wherein the UE dividing/having a plurality of supported frequencies into a plurality of groups (that includes first frequency band) and searching each of the plurality of groups using a corresponding antenna (e.g., with the number of groups corresponding to the number/index of antennas implemented on the UE ), is mentioned and also see para [0058]); and an index of a second phase array antenna capable of receiving a second frequency band among the phase array antennas mapped to the second frequency band (see para [0010] wherein the UE dividing/having a plurality of supported frequencies into a plurality of groups (that includes second frequency band)  and searching each of the plurality of groups using a corresponding antenna (e.g., with the number of groups corresponding to the number/index of antennas implemented on the UE), is mentioned and also see para [0058]]).
Regarding claim 4,  CHOI et al., Mohan et al. and RAGHAVAN et al. all together teach the electronic device of claim 1.
CHOI et al. further teach the electronic device of claim 1, wherein the phase array antennas comprise a first phase array antenna and a second phase array antenna (see Figures 1 & 4 and para [0050] wherein the UE 110 being provided with a plurality of Tx/Rx antennas, is mentioned and also see para [0085]). 
Mohan et al. further teach the electronic device of claim 1, wherein the storage comprises an index mapping table indicating a plurality of frequency bands in which a wireless signal is able to be transmitted or received between the phase array antennas and the base station (see Figures 3A, 3B & 4 and para [0052] wherein the UE supporting multiple frequency bands 310, and the UE 115 indexing the supported frequency bands 310 by index number 305-a, is mentioned and also see para [0058]), and wherein the UE management information comprises information about: a first index indicating first frequency bands covered by the first phase array antenna in the index mapping table and a second index indicating second frequency bands covered by the second phase array antenna in the index mapping table (see Figures 3A, 3B & 4 and paragraphs [0052] & [0058]).
Regarding claim 5, CHOI et al., Mohan et al. and RAGHAVAN et al. all together teach the electronic device of claim 1.
	Mohan et al. further teach the electronic device of claim 1, wherein the UE management information comprises information about a plurality of frequency bands covered by a phase array antenna among the phase array antennas (see paragraphs [0010] & [0058]).
	CHOI et al. further teach the electronic device of claim 1, wherein the UE management information comprises information transmitted to the base station on the basis of transmission configuration indicator (TCI) state information (see paragraphs [0014], [0107] & [0134]). 
Regarding claim 7, CHOI et al., Mohan et al. and RAGHAVAN et al. all together teach the electronic device of claim 1.
CHOI et al. further teach the electronic device of claim 1, wherein the UE management information is transmitted by using at least one of a radios resource control (RRC) message and system information (see paragraphs [0014] and [0062]). 
Regarding claim 8,  CHOI et al., Mohan et al. and RAGHAVAN et al. all together teach the electronic device of claim 1.
Mohan et al. further teach the electronic device of claim 1, wherein UE management information comprises information about a plurality frequency bands covered by a plurality phase array antennas, respectively (see para [0058] wherein the UE indexing a plurality of supported frequencies or frequency bands & assigning a first portion of the indexed frequencies/frequency bands to a first group and a second portion to a second group, is mentioned and also wherein two groups of frequencies corresponding to two antennas being described, is mentioned), and wherein the UE management information comprises information about combinations of the frequency bands through which the phase array antennas are configured to receive respective signals from the base station (see para [0058] wherein supported frequencies/frequency bands may be grouped/combined (that can include combinations of the frequency bands), according to one or more metrics of channel quality associated with each frequency/frequency band, is mentioned and also two groups of frequencies corresponding to two antennas being described, is mentioned and also see para [0060]). 
5.	Claims 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US Pub. No: 2019/0372734 A1) in view of Mohan et al. (US Pub. No: 2016/0119857 A1).
Regarding claim 14,  CHOI et al. teach an operating method of an electronic device including a plurality of phase array antennas (see Abstract and Fig.1, UE/ electronic device and para [0050] wherein the UE being provided with a plurality of Tx/Rx antennas, is mentioned and also see para [0084]), the operating method comprising: storing user equipment (UE) management information (see Fig.1, Memory 160 inside UE and see para [0134] wherein the UE having capability/management information including information about the numbers of SRS ports and SRS resources available for simultaneous transmission at the UE, is mentioned); and transmitting the UE management information to a base station (see paragraphs  [0014] wherein processor of UE being configured to control the transmitter to transmit, to the BS, UE capability/management information, is mentioned and also see para [0134]). 
CHOI et al. is silent in teaching the above operating method of an electronic device comprising user equipment (UE) management information comprising information indicating a mapping relationship between each of the plurality of antennas and at least one frequency band covered by the each of the plurality of antennas.
However, Mohan et al. teach an operating method of an electronic device comprising (see Abstract and Figures 1 & 2, UE 115-a) user equipment (UE) management information comprising information indicating a mapping relationship between each of the plurality of antennas and at least one frequency band covered by the each of the plurality of antennas (see para [0010] wherein the UE dividing/having a plurality of supported frequencies into a plurality of groups and searching each of the plurality of groups using a corresponding antenna (e.g., with the number of groups corresponding to the number of antennas implemented on the UE ), is mentioned and also see Fig.4 & para [0058] wherein the UE indexing a plurality of supported frequencies or frequency bands & assigning a first portion of the indexed frequencies/frequency bands to a first group and a second portion to a second group, is mentioned and also wherein two groups of frequencies corresponding to two antennas being described, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above operating method of an electronic device of CHOI et al. to include user equipment (UE) management information comprising information indicating a mapping relationship between each of the plurality of antennas and at least one frequency band covered by the each of the plurality of antennas, disclosed by Mohan et al. in order to provide an effective mechanism for user equipment to efficiently acquire network signals using multiple antennas by concurrently scanning for a network signal on supported frequencies by the multiple antennas in the wireless communication system.
Regarding claim 15, CHOI et al. and Mohan et al. together teach the operating method of claim 14.
CHOI et al. further teach the operating method of claim 14, wherein the UE management information is included in UE capability information which is periodically transmitted to the base station by the electronic device (see paragraphs [0014] & [0016]). 
Regarding claim 16, CHOI et al. and Mohan et al. together teach the operating method of claim 14.
	Mohan et al. further teach the operating method of claim 14, wherein the transmitting the UE management information comprises: identifying an index of a first phase array antenna capable of receiving a first frequency band and an index of a second phase array antenna capable of receiving a second frequency band among the phase array antennas (see para [0010] wherein the UE dividing/having a plurality of supported frequencies into a plurality of groups (that includes both first frequency band and second frequency band) and searching each of the plurality of groups using a corresponding antenna (e.g., with the number of groups corresponding to the number/index of antennas implemented on the UE ), is mentioned and also see para [0058]); respectively mapping the identified index of the first phase array antenna and the identified index of the second phase array antenna to the first frequency band and the second frequency band (see paragraphs [0010] & [0058]).
	CHOI et al. further teach the operating method of claim 14, wherein the transmitting the UE management information comprises: transmitting the UE management information including information about the mapping to the base station (see paragraphs [0014] and [0134]). 
Regarding claim 17, CHOI et al. and Mohan et al. together teach the operating method of claim 14.
Mohan et al. further teach the operating method of claim 14, wherein the electronic device stores an index mapping table indicating a plurality of frequency bands covered by the phase array antennas (see Figures 3A, 3B & 4 and para [0052] wherein the UE supporting multiple frequency bands 310, and the UE 115 indexing the supported frequency bands 310 by index number 305-a, is mentioned and also see para [0058]), and wherein the transmitting the UE management information comprises: identifying a first index indicating first frequency bands covered by the first phase array antenna and a second index indicating second frequency bands covered by the second phase array antenna in the index mapping table (see Figures 3A, 3B & 4 and paragraphs [0052] & [0058]).
CHOI et al. further teach the operating method of claim 14, wherein the phase array antennas comprise a first phase array antenna and a second phase array antenna (see Figures 1 & 4 and para [0050] wherein the UE 110 being provided with a plurality of Tx/Rx antennas, is mentioned and also see para [0085]), and transmitting the UE management information comprising information about the identified first index and second index to the base station (see paragraphs [0014] and [0134]). 
	Regarding claim 18, CHOI et al. and Mohan et al. together teach the operating method of claim 14.
	Mohan et al. further teach the operating method of claim 14, wherein the transmitting the UE management information comprises transmitting information, indicating a plurality of frequency bands covered by one phase array antenna among the phase array antennas (see paragraphs [0010], [0058] and [0091]).
	CHOI et al. further teach the operating method of claim 14, wherein the transmitting the UE management information comprises transmitting the information to the base station on the basis of transmission configuration indicator (TCI) state information (see paragraphs [0014], [0107 & [0134]). 
Regarding claim 20, CHOI et al. and Mohan et al. together teach the operating method of claim 14.
CHOI et al. further teach the operating method of claim 14, wherein the UE management information is transmitted by using at least one of a radios resource control (RRC) message and system information (see paragraphs [0014] and [0062]). 
6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US Pub. No: 2019/0372734 A1) in view of Mohan et al. (US Pub. No: 2016/0119857 A1), further in view of RAGHAVAN et al. (US Pub. No: 2019/0253112 A1) and further in view of Hwang et al. (US Pub. No: 2020/0396627 A1).
	Regarding claim 6, CHOI et al., Mohan et al. and RAGHAVAN et al. all together teach the electronic device of claim 1.
	CHOI et al. and Mohan et al. together yet are silent in teaching the electronic device of claim 1, wherein the at least one frequency band comprises a frequency of 450 MHz to 6,000 MHz and a frequency of 30 GHz to 100 GHz. 
	However, Hwang et al. teach an electronic device (see Abstract and Fig.14, wireless device/ electronic device), wherein the at least one frequency band comprises a frequency of 450 MHz to 6,000 MHz and a frequency of 30 GHz to 100 GHz (see para [0122] & Table 9 wherein Frequency band designation corresponding frequency range Frequency Range 1 (FR 1)  i.e. 450 MHz-6000 MHz, is mentioned and also see para [0138] wherein frequency raster being defined with respect to all frequencies from 0 GHz to 100 GHz, is mentioned). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above electronic device of CHOI et al., Mohan et al. and RAGHAVAN et al.  to have the at least one frequency band comprising a frequency of 450 MHz to 6,000 MHz and a frequency of 30 GHz to 100 GHz, disclosed by Hwang et al. in order to provide an effective mechanism for efficiently performing uplink signal transmission and downlink signal reception using an omnidirectional beam and also to improve transmission and reception performance by performing uplink signal transmission and downlink signal reception using a plurality of beams in 5G mobile communication system.
7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US Pub. No: 2019/0372734 A1) in view of Mohan et al. (US Pub. No: 2016/0119857 A1) and further in view of Hwang et al. (US Pub. No: 2020/0396627 A1).
	Regarding claim 19, CHOI et al. and Mohan et al. together teach the operating method of claim 14.
	CHOI et al. and Mohan et al. together yet are silent in teaching the operating method of claim14, wherein the at least one frequency band comprises a frequency of 450 MHz to 6,000 MHz and a frequency of 30 GHz to 100 GHz. 
	However, Hwang et al. teach an operating method (see Abstract and Fig.14), wherein the at least one frequency band comprises a frequency of 450 MHz to 6,000 MHz and a frequency of 30 GHz to 100 GHz (see para [0122] & Table 9 wherein Frequency band designation corresponding frequency range Frequency Range 1 (FR 1)  i.e. 450 MHz-6000 MHz, is mentioned and also see para [0138] wherein frequency raster being defined with respect to all frequencies from 0 GHz to 100 GHz, is mentioned). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above operating method of CHOI et al. and Mohan et al. to have the at least one frequency band comprising a frequency of 450 MHz to 6,000 MHz and a frequency of 30 GHz to 100 GHz, disclosed by Hwang et al. in order to provide an effective mechanism for efficiently performing uplink signal transmission and downlink signal reception using an omnidirectional beam and also to improve transmission and reception performance by performing uplink signal transmission and downlink signal reception using a plurality of beams in 5G mobile communication system.
Allowable Subject Matter
9.	Claims 9-13 are allowed.
Response to Arguments
10.	Applicant's arguments filed on 05/11/2022 w.r.t. amended independent claim 1 are moot under the new ground(s) of rejection made in view of RAGHAVAN et al. (US Pub. No: 2019/0253112 A1). 
11.	The rejection of all other claims is already explained above under Claim Rejections. 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	BENGTSSON et al. (US Pub. No: 2020/0014433 A1) disclose methods for transmitting pilot signals between the terminal device and the base station in a cellular wireless MIMO system. 
YOON et al. (US Pub. No: 2020/0266870 A1) disclose a method and an apparatus for transmitting and receiving signals in a wireless communication system, the method comprising the steps of measuring signal quality on the basis of a first beam set including a plurality of receiving beams in wireless communication system.
Hsu et al. (US Pub. No: 2017/0353955 A1) improved methods, systems, devices, and apparatuses that support improved resource management in wireless communication system.
CAI (US Pub. No: 2016/0211898 A1) disclose mechanisms relating to  beamforming and more specifically to providing improved communication using frequency sub-units in wireless communication system.
13.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477                                                                                                                                                                                              	6/15/2022